Citation Nr: 1454975	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  08-28 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.  

2.  Entitlement to an initial disability rating in excess of 10 percent for arthritis and chronic tendonitis of the left shoulder. 

3.  Entitlement to an earlier effective date than January 22, 2011 for the award of service connection lichen simplex chronicus, lichenfication (also claimed as a chronic skin condition and pruritus scrotum). 

4.  Entitlement to service connection for bilateral hearing loss. 

5.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services
ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to October 1982.  

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2007 rating decision in which the regional office (RO) denied service connection for tinnitus and the Veteran's petition to reopen a claim for service connection for bilateral hearing loss.  

In a June 2009 rating decision, the RO determined that the January 2008 rating action contained clear and unmistakable error in granting service connection for arthritis and chronic tendonitis of the left shoulder with a 20 percent rating effective March 2, 2007.  Therefore, the RO proposed to reduce the 20 percent evaluation to 10 percent but such was never implemented.  The RO also found that clear and unmistakable error was the effective date of March 2, 2007, and granted an earlier effective date of August 14, 2006, the date that the RO received the Veteran's claim for increased evaluation.  In a July 2010 rating decision, the RO continued the evaluation for arthritis and chronic tendonitis of the left shoulder at 20 percent disabling.  

A January 2012 rating decision granted service connection for lichen simplex chronicus, lichenfication with an evaluation of 10 percent effective January 22, 2011, the date of receipt of the reopened claim for this condition.  

In the Veteran's substantive appeal (VA Form 9), the Veteran requested a hearing before the Board.  However, in an August 2011 correspondence, the Veteran withdrew the hearing request and stated that he did not request a hearing.  Therefore, the Board considers the Veteran's request for a hearing before a Veterans Law Judge to be withdrawn. 38 C.F.R. § 20.704(e) (2014).
This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a decision issued in February 1984, the RO denied entitlement to service connection for bilateral hearing loss; the Veteran did not appeal.  

2.  Evidence added to the record since the last final February 1984 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral hearing loss.  

3.  Resolving all reasonable doubt in the Veteran's favor, starting August 14, 2006, the Veteran's arthritis and chronic tendonitis of the left shoulder manifest as functional impairment due to pain and fatigability, crepitus on palpitation of the acromioclavicular joint with passive range of motion, tenderness over the rotator cuff posteriorly, and no passive or active external rotation to be performed, which is the equivalent of limitation of arm motion at the shoulder level.  

4.  In an August 2001 rating decision, the RO denied entitlement to service connection for a chronic skin condition, the Veteran did not appeal.  

5.  The denial of service connection for a chronic skin condition in the August 2001 rating decision was based on the record and the law that existed at the time and did not involve undebatable error which, had it not been made, would have manifestly changed the outcome of the decision. 

6. A reopened claim for service connection for a chronic skin condition was received on January 22, 2011. 

CONCLUSIONS OF LAW

1.  The February 1984 RO decision that denied entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R.         §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).   

4.  The criteria for an initial disability rating of 20 percent, but no higher, for arthritis and chronic tendonitis of the left shoulder, effective August 16, 2006, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.130, Diagnostic Code 5024 (2014).

5.  The August 2001 rating decision in which the RO denied entitlement to service connection for a chronic skin condition is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

6.  The criteria for an effective date earlier than January 22, 2011, for award of service connection for chronic lichen simplex have not been met.  38 U.S.C.A. §§ 5103A, 5107, 5110(a) (West 2002); 38 C.F.R. §§ 3.1(p)(r), 3.104, 3.105(a), 3.156, 3.159, 3.400(q)(r) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule); see also Sanders, supra.  In addition, the Board notes that in claims to reopen, the duty to notify requires that the Secretary look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In the May 2006 and October 2006 VCAA letters provided notice to the Veteran regarding the information and evidence needed to reopen and substantiate the claims for bilateral hearing loss and tinnitus prior to the appealed February 2007 rating decision.  The VCAA letters also advised the Veteran how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  The VCAA letter complies with Kent.  Thus, the Board finds that the duty to notify has been met. 

With respect to the propriety of the assigned ratings for the service-connected arthritis and chronic tendonitis of the left shoulder, the Veteran has appealed from the original grant of benefits.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated." Dingess/Hartman, 19 Vet. App. 473 (2006).  In this case, the Veteran's claim was granted and initial ratings were assigned in the rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned ratings, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With respect to the issue of clear and unmistakable error (CUE) in a prior rating decision, the VCAA does not apply.  In Livesay v. Principi, 15 Vet. App. 165 (2001), the Court held that "there is nothing in the text or the legislative history of VCAA to indicate that VA's duties to assist and notify are now, for the first time, applicable to CUE motions."  The Court in Livesay held that CUE claims are not conventional claims, but rather are requests for revisions of previous decisions.  A claim of CUE is not by itself a claim for benefits.  Thus, CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Thus, a "claimant," as defined by 38 U.S.C.A. § 5100, cannot encompass a person seeking a revision of a final decision based upon CUE.  As a consequence, VA's duties to notify and assist contained in the VCAA are not applicable to the Veteran's CUE claim for the award of service connection for lichen simplex chronicus, lichenfication.  See also, Simmons v. Principi, 17 Vet. App. 104, 109 (2003); Parker v. Principi, 15 Vet. App. 407, 412 (2002).

The record also reflects that VA has made reasonable efforts to assist the Veteran in the development of his claims.  Specifically, the information and evidence that have been associated with the claims file includes the Veteran's service treatment records, private treatment records and VA treatment records.  As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Board finds that VA's duty to assist has been met.  

I.  New and Material Evidence- Bilateral Hearing Loss

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).
Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran was previously denied entitlement to service connection for bilateral hearing loss in a February 1984 rating decision.  The Veteran was advised of the decision and his procedural and appellate rights.  However, the Veteran did not appeal the February 1984 rating decision.  No further communication regarding his claims of entitlement to service connection for bilateral hearing loss until September 2006, when VA received his petition to reopen the claim entitlement to service connection for bilateral hearing loss.  Therefore, the February 1984 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claims for service connection for bilateral hearing loss was received prior to the expiration of the appeal period stemming from the February 1984 rating decision. See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Subsequent to the RO's consideration of this appeal, the Court decided the case of Shade v. Shinseki, 24 Vet. App. 110 (2010).  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) establishes a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly submitted evidence of current disability which in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.  

Evidence received since the February 1984 decision consist of a service treatment record, private medical treatment reports and opinions, and VA treatment records from the Gainesville VA Medical Center (VAMC) dated from May 1998 to March 2013.  

In June 2006, the Veteran submitted a private medical opinion from Dr. E.F. which noted the diagnoses of bilateral hearing loss and tinnitus as a result of noise exposure most likely during service.  The credibility of the foregoing opinions is presumed for purposes of determining whether new and material evidence has been received to reopen the claim.  Justus, 3 Vet. App. at 513.  As this favorable evidence directly relates to the question of whether hearing loss was incurred or aggravated in service, it is new and material.   Thus, the Board finds that the evidence received since the last final decision is not cumulative and redundant of evidence previously considered, and raises the possibility of substantiating the claim of service connection for bilateral hearing loss.  See 38 C.F.R. § 3.156(a).  Therefore, new and material evidence has been received and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  
  
II.  Initial Disability Rating- Arthritis and Chronic Tendonitis, Left Shoulder

The Veteran seeks an initial disability rating in excess of 10 percent for entitlement to service connection for arthritis and chronic tendonitis of the left shoulder since August 14, 2006. 

By way of background, a November 1982 rating decision granted service connection for tendonitis of the shoulder at 0 percent disabling.  A January 2008 rating action granted entitlement to an increased rating of 20 percent disability evaluation, effective March 2, 2007.  A June 2009 rating action granted an earlier effective date of August 14, 2006, the date the RO received the Veteran's claim for an increased evaluation for this disability.  However, the RO assigned a 10 percent evaluation since it was proposing to reduce the Veteran's disability evaluation to 10 percent.  The proposed reduction was never implemented.  In a July 2010 rating decision, the RO continued to evaluate the disability at 20 percent disabling.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance." Id., quoting 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 
38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

 The Veteran's left shoulder disability is rated as 10 percent disabling from August 14, 2006 and 20 percent disabling thereafter pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5299-5024.  June 2007 VA examination reports show that the Veteran is right hand dominant and, as such, his left shoulder disability affects his non-dominant arm.  

Limitation of motion of the non-dominant arm at the shoulder warrants a 20 percent rating if motion is to the shoulder level or if to midway between the side and the shoulder, and a 30 percent rating if to 25 degrees from the side. 38 C.F.R. § 4.71a, Diagnostic Code 5201.  The normal range of motion of the shoulder is from zero degrees at the side to 180 degrees overhead in both forward elevation and abduction.  Normal internal and external rotation is from zero to 90 degrees.  38 C.F.R. § 4.71a, Plate I.

The basic facts in this case are not in dispute.  The Veteran filed a claim for an increase evaluation for his left shoulder condition, which the RO received on August 14, 2006.  In January 2008, the RO assigned a 20 percent rating for evaluation of arthritis and chronic tendonitis of the left shoulder effective March 7, 2007, the date that the RO erroneously found as the date it received the Veteran's claim.  In June 2009, the RO granted an earlier effective date of August 16, 2006, the actual date that the RO received the informal claim for an increased evaluation of this disability.  However, the RO assigned a 10 percent evaluation instead of a 20 percent evaluation because of the proposal to reduce the current 20 percent evaluation to 10 percent based on objective evidence of painful motion of the shoulder.  The Board notes that the proposed reduction was never implemented.

However, prior to the June 2009 rating decision, the record contained a June 2007 VA examination report which diagnosed the Veteran with arthritis of the left shoulder with impairment in normal range of motion, and chronic tendonitis of the left rotator cuff.  The examiner reported the Veteran's complaints of pain and fatigability in his left shoulder.  The examiner also noted flare-up two to three times a week with precipitating factors to include sleeping on his left shoulder, heavy lifting, and repetitive motion.  The examiner noted functional impairment to include heaving lifting or repetitive motion during flare-ups.  Tenderness is also noted over the rotator cuff posteriorly.  Left shoulder range of motion showed forward flexion to 125 degrees with pain from 95 degrees; abduction to 110 degrees with pain from 95 degrees; unable to actively perform external rotation; internal rotation to 90 degrees with pain at 90 degrees.  Repetitive motion produces increased pain with forward flexion, abduction, and internal rotation.  However, no weakness, decreased endurance, lack of coordination, or additional limitation of motion was found.  
Based on the above evidence, the Board finds an initial rating of 20 percent, but no higher, is warranted since August 16, 2006, for the evaluation of arthritis and chronic tendonitis of the left shoulder.  Diagnostic code 5024 provides that tenosynovitis will be rated on limitation of motion of affected parts, as degenerative arthritis, which in this case would be Diagnostic Code 5201 (limitation of motion of the arm).  Under Diagnostic Code 5201 limitation of motion of the arm at shoulder level warrants a 20 percent rating for both the major and minor arm.  Limitation of motion midway between side and shoulder level warrants a 30 percent rating for the major arm and a 20 percent rating for the minor arm.  38 C.F.R. § 4.71a.  The evidence demonstrates that as of August 16, 2006, the Veteran was seeking an increased rating for his left shoulder condition and it was factually ascertainable that his condition has increased in severity to warrant a 20 percent disability rating.  

While the VA examination did not take place until June 2007, the results of the examination confirm that the Veteran's left shoulder condition has worsened, thus, the Board finds that a 20 percent disability rating remains the proper evaluation for the Veteran's service connected arthritis and chronic tendonitis of the left shoulder effective August 16, 2006, the date that the RO received the informal claim for an increased evaluation of this disability.  

Resolving all doubt in the Veteran's favor and applying the "benefit of the doubt" rule, and the Board grants an initial rating of 20 percent, but not higher, for left shoulder arthritis and chronic tendonitis for the entire period of time covered by this appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

 III.  Earlier Effective Date- Lichen Simplex Chronicus, Lichenfication

The Veteran seeks an earlier effective date than January 22, 2011 for the award of service connection for lichen simplex chronicus, lichenfication.  In particular, the Veteran contends that the RO committed "clear and unmistakable error" in the unappealed August 2001 rating decision, which denied service connection for a chronic skin condition, and that an earlier effective date of December 2000, the date of the Veteran's original claim of service connection is warranted. 
The provisions of the law governing effective dates are clear and unambiguous.  The effective date of an award is generally the date of receipt of a claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if the claim is filed within one year of the Veteran's discharge or release from active service, the effective date shall be the day following the date of such discharge or release.  38 U.S.C.A. § 5110(b).  The implementing regulation, 38 C.F.R § 3.400, states that the effective date for an award of compensation based on an original claim for service connection will be "the date of the receipt of the claim or the date entitlement arose, whichever is later."  However, if the claim is received within 1 year after separation from service, the effective date will be the day following separation from active service.  Id.

However, in the case such as this one, where the issue is one of new and material evidence, the effective date of an award of compensation is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (q)(ii), and (r).  

Here, the Veteran initially filed a claim for service connection for a chronic skin condition that was received by VA on December 27, 2000.  VA denied the Veteran's claim in August 2001, and the Veteran was notified of the denial and his appellate rights.  Evidence reviewed at that time consisted of outpatient treatment records from the Dayton VA Medical Center (VAMC) from February 1, 2000 through February 1, 2001, and WPAFB from January 1991 to 2001.  The Veteran's service treatment records are not of record and therefore were not available for review.  The Veteran did not appeal the August 2001 decision and did not submit additional evidence in support of the claim within one year.  As such, the August 2001 rating decision is final.  

The Veteran filed a claim to reopen service connection for lichen simplex chronicus, lichenification in January 11, 2011.  The RO reopened the Veteran's claim and granted service connection for lichen simplex chronicus, lichenification in the January 2012 rating decision.  Thus, the claim has been reconsidered on a de novo basis.  See 38 C.F.R. § 3.156(c) (2014); see also 38 C.F.R. § 3.156(b) (2014).  The RO assigned an effective date of January 11, 2011, which is the date of receipt of the Veteran's claim to reopen.  See 38 U.S.C.A. § 5110(i); 38 C.F.R. 
§§ 3.400(q)(2), 3.400(r).  Evidence submitted and obtained since the August 2001 rating decision includes service treatment records, private treatment records, VA examination and treatment record, and lay testimony.  The Board notes that service treatment records contain no complaints or manifestation relative to a skin condition in the groin area while he was on active duty.  The RO based the grant of service connection on an October 2011 VA examination opinion that found the lichen simplex chronicus lichenification was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  The Veteran also submitted a private medical opinion from Dr. L.B. dated January 17, 2011 which stated that the skin condition of the groin began in 1983 and the private physician opined that he felt the condition is related to service.  

The appropriate effective date for a reopened claim for compensation is the date that the claim was received.  The Veteran's claim was received on January 22, 2011, and this is the effective date assigned by the RO.  Further, the Board finds that an award for service connection for lichen simplex chronicus, lichenification was not factually ascertainable prior to January 22, 2011, as the medical nexus linking the onset of a skin condition in service to the current diagnosis of lichen simplex chronicus, lichenification was not obtained until January 2011.  

For these reasons, the Board finds that an effective date earlier than January 22, 2011, for service connection for lichen simplex chronicus, lichenfication (also claimed as a chronic skin condition and pruritus scrotum) is not warranted.   38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.156(c)(1)(i), 3.156(c)(3).  The Board has considered the benefit of the doubt doctrine, but the weight of the evidence is against an effective date earlier than January 22, 2011. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).




ORDER

New and material evidence has been received; the claim for service connection for bilateral hearing loss is reopened.

An initial rating of 20 percent, but not higher, effective August 16, 2006, for arthritis and chronic tendonitis of the left shoulder is granted.  

An effective date earlier than January 22, 2011, for the grant of service connection for lichen simplex chronicus, lichenfication is denied.  


REMAND

After a review, the Board observes that further development is required prior to adjudicating the Veteran's hearing loss and tinnitus claims.

As noted above, for purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted private medical opinions are presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).  Once the claim is reopened, however, the presumption no longer attaches.  The private medical opinions of record are insufficient to substantiate the claim.  The audiologist stated that he reviewed the Veteran's case, but did not clarify whether he reviewed the Veteran's claim file or service treatment records.  The audiologist opined that the Veteran's hearing loss and tinnitus is due to noise exposure most likely during his period as a logistics officer in the service.  However, no rationale was offered for this opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  In addition, this opinion also added that hearing loss and tinnitus was caused by noise exposure "probably" from exposure received in the service which was speculative in nature.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).  As there are no probative etiological opinions of record, the Veteran should be afforded a VA examination so as to determine the current nature and etiology of his claimed bilateral hearing loss and tinnitus.
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiology examination to determine the nature and etiology of his bilateral hearing loss and tinnitus.  

The entire claims file (electronic), to include a complete copy of the remand, must be made available to the examiner and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  Any indicated evaluations, studies, and test should be conducted.  

Following a review of the claims file, the reviewing audiologist is asked to furnish an opinion with respect to the following questions:

(a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's current bilateral hearing loss had its onset during his period of active duty service, or was any such disorder caused by any incident or event that occurred during his period of service, to include his in-service noise exposure? 

(b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's current tinnitus had its onset during his period of active duty service, or was any such disorder caused by any incident or event that occurred during his period of service, to include his in-service noise exposure? 

When making this determination, the audiologist is asked to consider and discuss the Veteran's lay assertions regarding in-service noise exposure and a decrease in hearing acuity since service.  The examiner should specifically address the in-service treatment records for bilateral hearing loss and tinnitus, including the January 9, 1984 record which diagnosed the Veteran with tinnitus and noted that he does have a history of noise exposure.

A complete rationale should be given for each opinion expressed. In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.  If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

2.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this Remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim remaining on appeal in light of all pertinent evidence and legal authority.

4.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


